Citation Nr: 1013626	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-15 819	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for supraventricular arrhythmia and 
organic heart disease has been received.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from November 1954 to August 
1980.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2008 rating action that denied service 
connection for supraventricular arrhythmia and organic heart 
disease on the grounds that new and material evidence to 
reopen the claim had not been received.

In March 2010, a Board Deputy Vice-Chairman granted the 
veteran's representative's January 2010 motion to advance 
this appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

Although the record contains correspondence from the RO to 
the Veteran in February 2008 addressing some VCAA notice and 
duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA requires 
a claimant to be notified of both the criteria to reopen a 
claim for service connection, and to establish the underlying 
claim therefor.  Kent v. Nicholson, 20 Vet. App. 1, 8 (2006).  
In this case, the February 2008 RO letter failed to notify 
the Veteran of the specific type of evidence he needed to 
submit in order to successfully reopen his claim, in that the 
basis of the last final denial of the claim was not explained 
to him, and he was not notified of what evidence would be 
necessary to substantiate those elements required to 
establish service connection for supraventricular arrhythmia 
and organic heart disease that were found insufficient in the 
previous denial.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

The RO's notice letter to the Veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should ensure that 
he receives notice that meets the requirements of the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran and 
his representative a letter that informs 
them of what kind of evidence is needed 
to substantiate his application to reopen 
his claim for service connection for 
supraventricular arrhythmia and organic 
heart disease, to specifically include 
the basis for the last final denial of 
the claim, and what evidence would be 
necessary to substantiate those elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The letter should also 
request him to provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of the Court's 
decisions in Kent, 20 Vet. App. at 8, and 
Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
Veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.             
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

